Order filed, November 28, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01005-CV
                                 ____________

                      LOWELL VERMILLION, Appellant

                                         V.

                     EPIC LIFT SYSTEMS, LLC, Appellee


                    On Appeal from the 113th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-63586


                                     ORDER

      The reporter’s record in this case was due November 26, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM